DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, and similarly claims 13, 25, and 27, it is unclear and not readily understood of how the system recognize the data indicating spoofing that may be occurring in the first GNSS band.  How such data is obtained is also unclear.
Other claims are also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 25, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lentz et al (IDS reference – US 2019/0377094).


    PNG
    media_image1.png
    643
    516
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    789
    566
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    531
    804
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    516
    809
    media_image4.png
    Greyscale

Regarding claim 1, and similarly claims 13, 25, and 27, Lentz et al disclose in Fig 3A, 3B, 7A, 7B above a method for operating a Global Navigation Satellite System (GNSS) receiver (i.e. GNSS receiver 100) ([0029]), the method comprising:
operating the GNSS receiver in a first state (i.e. no spoofing signal) with respect to a first GNSS band (i.e. GPS) (Fig 3A; [0029]);
receiving a first set of GNSS signals at the GNSS receiver, the first set of GNSS signals comprising a first at least one GNSS signal, the first at least one GNSS signal received via the first GNSS band while the GNSS receiver is operating in the first state with respect to the first GNSS band (i.e. no spoofing signal) (Fig 3A; [0030]);
determining a first position estimate based at least in part on the first at least one GNSS signal (Fig 3A; [0031]-[0032]);
obtaining data indicating spoofing may be occurring in the first GNSS band (i.e. steps 306, 308 of Fig 3A) ([0033]-[0035]);
responsive to obtaining the data, operating the GNSS receiver in a second state with respect to the first GNSS band (i.e. step A) (Fig 3B);
receiving a second set of GNSS signals at the GNSS receiver, the second set of GNSS signals comprising a second at least one GNSS signal (i.e. SBAS), the second at least one GNSS signal received via the first GNSS band (i.e. GPS) while the GNSS receiver is operating in the second state (i.e. step A) with respect to the first GNSS band (i.e. GPS) (Fig 3B; Fig 7A; [0036]-[0037]); and
determining a second position estimate (i.e. step 312 of Fig 3B) based at least in part on the second set of GNSS signals (i.e. SBAS) ([0050]-[0051]), wherein:
determining the second position estimate is based at least in part on a third at least one GNSS signal (i.e. SBAS), the third at least one GNSS signal received via a second GNSS band (i.e. SBAS) while the GNSS receiver is operating in the second state with respect to the first GNSS band (i.e. GPS) (Fig 3B; Fig 7A; [0050]), and
determining the second position estimate is not based on any GNSS signal received via the first GNSS band (i.e. GPS) while the GNSS receiver is operating in the second state with respect to the first GNSS band (i.e. GPS) (Fig 7B; [0051]).
In addition, Lentz et al disclose a device, an apparatus, and non-transitory computer readable medium storing instructions for performing the method as claimed (Fig 2; [0006]; [0025]-[0028]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 2-12, 14-24, and 26 are allowed over prior art.  However, 35 USC 112(b) rejection must be overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0221587 discloses systems and methods for detecting and mitigating spoofed satellite navigation signals.  Determining a boundary of a spoofing region identifying spoofed satellite signals may comprise determining, based on a first set of Global Navigation Satellite System (GNSS) signals received at a GNSS receiver over a first period of time, at least one GNSS signal corresponding to a GNSS satellite has experienced a first transition, wherein the first transition comprises a transition from a not spoofed state in which the at least one GNSS signal is not determined to be spoofed to a spoofed state in which the at least one GNSS signal is determined to be spoofed, or a transition from the spoofed state to the not spoofed state.  Additionally, a first location corresponding to a location at which the GNSS receiver was located during the first transition may be determined.
US 2021/0405213 discloses techniques directed to detect the presence of false, incorrect, or spoofed Global Navigation Satellite Systems (GNSS) signals.  Embodiments may comprise receiving, at a mobile device, a global navigation satellite system (GNSS) signal via a GNSS antenna of the mobile device; determining first movement data based on the GNSS signal; determining second movement data based on data from one or more motion sensors of the mobile device, wherein the first movement data and the second movement data each comprise respective movement-related information regarding the mobile device during a time period; and providing an indication that GNSS error is occurring based on a determination that a difference between first movement data and the second movement data exceeds a threshold.
US 2021/0333411 discloses a method of determining a location of a mobile device in the presence of a spoofing signal includes obtaining current position information associated with the mobile device, determining a Global Navigation Satellite System (GNSS) signal search window for acquiring GNSS signals associated with a satellite based on the current position information, searching a GNSS signal associated with the satellite based on the GNSS signal search window, and determining updated position information of the mobile device based on at least information of the GNSS signal associated with the satellite.
US 11,163,068 discloses a method of detecting and mitigating Global Navigation Satellite System (GNSS) spoofing events may comprise determining a first vehicle state based on an Inertial Navigation System (INS) without GNSS input, determining a second vehicle state based on an INS with GNSS input, and comparing the first vehicle states.  When a difference between the vehicle states exceeds a predetermined threshold, the method concludes that GNSS spoofing is present, and utilizes only the first vehicle state as a correct vehicle state.  The method may further implement at least one state processing path, comprising consecutive processing runs based on INS sensors. The method may further comprise reevaluating the vehicle state processing path, when the difference between the first vehicle state and the second vehicle state exceeds a threshold, to extricate a GNSS component from the processing path to at least a predetermined amount of time prior to when the GNSS spoofing was detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646